Case 3:20-cv-00045-JPJ-PMS Document 66 Filed 08/27/20 Page 1 of 5 Pageid#: 1229




                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA

 WILD VIRGINIA, VIRGINIA                       )
 WILDERNESS COMMITTEE, UPSTATE                 )
 FOREVER, SOUTH CAROLINA                       )
 WILDLIFE FEDERATION, NORTH                    )
 CAROLINA WILDLIFE FEDERATION,                 )
 NATIONAL TRUST FOR HISTORIC                   )
 PRESERVATION, MOUNTAINTRUE,                   )
 HAW RIVER ASSEMBLY,                           )
 HIGHLANDERS FOR RESPONSIBLE                   )
 DEVELOPMENT, DEFENDERS OF                     )
 WILDLIFE, COWPASTURE RIVER                    )
 PRESERVATION ASSOCIATION,                     )
 CONGAREE RIVERKEEPER, THE                     )
 CLINCH COALITION, CLEAN AIR                   )
 CAROLINA, CAPE FEAR RIVER                     )
 WATCH, ALLIANCE FOR THE                       )
                                                              No. 3:20-cv-00045-JPJ
 SHENANDOAH VALLEY, and                        )
 ALABAMA RIVERS ALLIANCE,                      )
                                               )
                        Plaintiffs,            )
                                               )
 v.                                            )
                                               )
 COUNCIL ON ENVIRONMENTAL                      )
 QUALITY and MARY NEUMAYR IN                   )
 HER OFFICIAL CAPACITY AS CHAIR                )
 OF THE COUNCIL ON                             )
 ENVIRONMENTAL QUALITY,                        )
                                               )
                        Defendant.             )
                                               )
                                               )


               PLAINTIFFS’ NOTICE OF CONSENT TO INTERVENTION

        The American Farm Bureau Federation, American Fuel & Petrochemical Manufacturers,

 American Forest Re-source Council, American Petroleum Institute, American Road &

 Transportation Builders Association, Chamber of Commerce of the United States of America,

 Federal Forest Resource Coalition, Interstate Natural Gas Association of America, and National



                                                   1
Case 3:20-cv-00045-JPJ-PMS Document 66 Filed 08/27/20 Page 2 of 5 Pageid#: 1230




 Cattlemen’s Beef Association (the “Business Associations”) moved to intervene in this

 proceeding as defendant-intervenors on August 21, 2020 See ECF No. 37. At a status

 conference with the Court on August 24, 2020, the Court ordered the plaintiff Conservation

 Groups to respond to the proposed intervention motion before August 28, 2020. Subsequently,

 counsel for the Conservation Groups conferred with counsel for the Business Associations and

 reached the following terms:

        Plaintiffs consent to the Business Associations’ intervention, subject to the following

 conditions, to which counsel for the Business Associations has agreed:

        1.     The Business Associations will file briefs no more than two-thirds the length of

               Plaintiffs’ principal brief.

        2.     The Business Associations will file briefs on the pending motion for preliminary

               injunction and the pending 12(b)(1) motion to dismiss simultaneously with the

               Defendants’ briefs. With the Court’s permission, the Business Associations will

               file all other briefs no later than seven calendar days after the Defendants file their

               corresponding brief. The Business Associations will endeavor to avoid duplicative

               briefing of matters already covered by the government Defendants.

        3.     The Business Associations will not file a Rule 12(b)(6) motion unless the

               Defendants do so first. In other words, the Business Associations will proceed

               directly from the Rule 12(b)(1) and preliminary injunction briefing to summary

               judgment.

        4.     The Business Associations will not initiate discovery. If discovery is initiated by

               Plaintiffs or Defendants, the Business Associations may participate in such




                                                 2
Case 3:20-cv-00045-JPJ-PMS Document 66 Filed 08/27/20 Page 3 of 5 Pageid#: 1231




               discovery, subject to any limits agreed upon by the parties or ordered by the

               Court.

        Plaintiffs respectfully request the Court to include the above-listed conditions in any

 order granting the Business Associations intervention.

        Respectfully submitted, August 27, 2020.

                                              SOUTHERN ENVIRONMENTAL LAW CENTER

                                              /s/ Kimberley Hunter
                                              N.C. Bar No. 41333
                                              601 West Rosemary Street
                                              Suite 220
                                              Chapel Hill, NC 27516
                                              khunter@selcnc.org
                                              919-967-1450

                                              /s/ Sam Evans
                                              N.C. Bar No. 44992
                                              48 Patton Ave
                                              Suite 304
                                              Asheville, NC 28801-3321
                                              sevans@selcnc.org
                                              828-258-2023

                                              /s/ Nicholas S. Torrey
                                              N.C. Bar No. 43382
                                              601 West Rosemary Street
                                              Suite 220
                                              Chapel Hill, NC 27516
                                              ntorrey@selcnc.org
                                              919-967-1450

                                              /s/ Megan Kimball
                                              N.C. Bar No. 53837
                                              601 West Rosemary Street
                                              Suite 220
                                              Chapel Hill, NC 27516
                                              mkimball@selcnc.org
                                              919-967-1450

                                              /s/ Kristin Davis
                                              VA. Bar No. 85076



                                                 3
Case 3:20-cv-00045-JPJ-PMS Document 66 Filed 08/27/20 Page 4 of 5 Pageid#: 1232




                                    201 West Main St.
                                    Suite 14
                                    Charlottesville, VA 22902-5065
                                    kdavis@selcva.org
                                    434-977-4090




                                      4
Case 3:20-cv-00045-JPJ-PMS Document 66 Filed 08/27/20 Page 5 of 5 Pageid#: 1233




                                  CERTIFICATE OF SERVICE

        I hereby certify that on August 27, 2020, I electronically filed the foregoing Notice of

 Consent to Intervention with the Clerk of Court using the CM/ECF System, which will

 automatically send e-mail notification of such filing to all counsel of record.




                                                      /s/     Kimberley Hunter




                                                  5
